SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 3, 2010 TRI-VALLEY CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-31852 94-1585250 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 4550 California Avenue, Suite 600 Bakersfield, California 93309 (Address of principal executive office) Issuer's telephone number:(661) 864-0500 Section 2 – Financial Information Item 2.02 – Results of Operations and Financial Condition On November 3, 2010, Tri-Valley Corporation issued the press release attached as Exhibit 99.1 in connection with the Company’s regularly scheduled conference call to discuss earnings on the afternoon of November 3, 2010. Section 9 – Financial Statements and Exhibits Item 9.01 – Financial Statements and Exhibits Exhibit 99.1Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRI-VALLEY CORPORATION Date:November 3, 2010 /s/Maston N. Cunningham Maston N. Cunningham, President and Chief Executive Officer
